               Case 5:21-mj-70910-MAG Document 24 Filed 08/19/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL N. KASSABIAN (CABN 215249)
   Special Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5051
 7        FAX: (408) 535-5081
          dkassabian@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         )   Case No. 5:21-mj-70910-MAG-1
                                                       )
14           Plaintiff,                                )   STIPULATION TO EXCLUDE TIME FROM
                                                       )   AUGUST 18, 2021 TO SEPTEMBER 20, 2021 AND
15      v.                                             )   [PROPOSED] ORDER
                                                       )
16   MIN HAO WU,                                       )
                                                       )
17           Defendant.                                )
                                                       )
18
19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant MIN HAO WU, that time be excluded under the Speedy Trial Act from AUGUST 18, 2021

21 through SEPTEMBER 20, 2021.

22           At the status conference held on AUGUST 18, 2021, the government and counsel for the
23 defendant agreed that time be excluded under the Speedy Trial Act so that counsel for the defendant

24 could continue to prepare, including by reviewing the discovery that has been and will be produced. For

25 this reason and as further stated on the record at the status conference, the parties stipulate and agree that

26 excluding time until SEPTEMBER 20, 2021 will allow for the effective preparation of counsel. See

27 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

28 excluding the time from AUGUST 18, 2021 through SEPTEMBER 20, 2021 from computation under

     STIPULATION TO EXCLUDE TIME AND ORDER                                                                      1
     Case No. 5:21-mj-70910-MAG-1                                                                v. 7/10/2018
              Case 5:21-mj-70910-MAG Document 24 Filed 08/19/21 Page 2 of 3




 1 the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. See

 2 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(iv).

 3          For the above reasons, the defendant consents and the parties stipulate and agree that there is

 4 good cause to extend the time to conduct a preliminary hearing to no later 14 days after SEPTEMBER

 5 20, 2021 if the defendant is in custody after that date and no later than 21 days if the defendant is not in

 6 custody after that date. See Fed. R. Crim. P. 5.1(d).

 7          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 8 from counsel for the defendant to file this stipulation and proposed order.

 9

10          IT IS SO STIPULATED.

11 Dated: August 18, 2021                                           /s/
                                                           DANIEL N. KASSABIAN
12                                                         Special Assistant United States Attorney

13

14 Dated: August 18, 2021                                           /s/
                                                           ERIK G. BABCOCK
15                                                         Counsel for Defendant MIN HAO WU

16

17                                           [PROPOSED] ORDER

18          Based upon the facts set forth in the stipulation of the parties and the representations made to the

19 Court on AUGUST 18, 2021 and for good cause shown, the Court finds that failing to exclude the time

20 from AUGUST 18, 2021 through SEPTEMBER 20, 2021 would unreasonably deny defense counsel and

21 the defendant the reasonable time necessary for effective preparation, taking into account the exercise of

22 due diligence including by reviewing the discovery has been and will be produced. 18 U.S.C.

23 § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time from

24 AUGUST 18, 2021 through SEPTEMBER 20, 2021 from computation under the Speedy Trial Act

25 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

26 Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from AUGUST

27 18, 2021 through SEPTEMBER 20, 2021 shall be excluded from computation under the Speedy Trial

28 Act. 18 U.S.C. § 3161(h).

     STIPULATION TO EXCLUDE TIME AND ORDER                                                                        2
     Case No. 5:21-mj-70910-MAG-1                                                                v. 7/10/2018
              Case 5:21-mj-70910-MAG Document 24 Filed 08/19/21 Page 3 of 3




 1           For the above reasons, the Court further finds good cause to continue the preliminary hearing.

 2 Therefore, with the defendant consent, IT IS HEREBY ORDERED that the time to conduct a

 3 preliminary hearing to no later 14 days after SEPTEMBER 20, 2021 if the defendant is in custody after

 4 that date and no later than 21 days if the defendant is not in custody after that date. Fed. R. Crim. P.

 5 5.1(d).

 6           IT IS SO ORDERED.

 7

 8 Dated: August 19, 2021          _                                                                    ___
                                                                 VIRGINIA K. DEMARCHI
 9                                                               United States Magistrate Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER                                                                     3
     Case No. 5:21-mj-70910-MAG-1                                                               v. 7/10/2018
